Motion Granted and Order filed February 28, 2017




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-16-01022-CV
                                     ____________

                       IN THE INTEREST OF K.L., CHILD


                     On Appeal from the 257th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-37805

                                        ORDER

        The clerk’s record was filed on February 9, 2017. On February 14, 2017,
appellant, the State of Texas, filed a motion for this court to instruct the district clerk
to file a legible version of the clerk’s record because many of the pages are illegible
or difficult to read. According to the motion, another method for preparing the record
exists that would produce clearer pages. The motion is GRANTED.

        Accordingly, we ORDER the Harris County District Clerk to prepare, certify,
and file in this court a legible version of the complete clerk’s record at no additional
cost to the parties. The new version of the clerk’s record must be filed by March 20,
2017.

                                     PER CURIAM